280 F.2d 429
CAPITOL PACKING COMPANY et al.v.UNITED STATES SECRETARY OF AGRICULTURE.
No. 6315.
United States Court of Appeals Tenth Circuit.
Feb. 2, 1960.

On application for leave to file a petition for a writ of prohibition.
William R. Koger, Anthony F. Zarlengo, and Abe L. Hoffman, Denver, Colo., for petitioners.
W. Richard McMartin, Asst. U.S. Atty., Denver, Colo., and Benjamin M. Holstein, Department of Agriculture, Washington, D.C., for respondent.
Before BREITENSTEIN, Circuit Judge, and ARRAJ and STANLEY, District Judges.
PER CURIAM.


1
Application for leave to file petition for writ of prohibition denied on the basis that no final order of the Secretary of Agriculture is involved, and for the further reason that the application discloses that an adequate and exclusive opportunity for review is provided by law.